DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-17 are pending. 



Claim Rejections - 35 USC § 103

Claims 1-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moravek et al. (US 2015/0203716) in view of Onoda et al. (US 2003/0176568). 
	Regarding claim 1: Moravek is directed to a curable film forming composition comprising:
(a) a polymeric resin (ii) comprising reactive functional groups ([0005]) (equivalent to a polymeric binder). 
(b) a curing agent comprising functional groups that are reactive with the binder or optional binder.
(c) a polysiloxane resin comprising terminal active hydrogen groups ([0016] Moravek). Suitable polysiloxanes include those containing aromatic groups. Specifically, the polysiloxane formula (I) includes R2 groups that are terminal and R1 groups of a monovalent hydrocarbon group, wherein the monovalent hydrocarbon group can be an aromatic group. See [0017] and [0020] Moravek. An aromatic group including pendent phenyl groups are defined by the present invention as an “aromatic functional” group. 
While a specific curable film forming composition comprising all of (a) (b) and (c) above, namely a composition comprising (A) the optional polymer binder (ii), a (B) the curing agent and (C) an polysiloxane comprising aromatic functional groups, is not specifically disclosed in a single curable film, it would have been obvious to have selected such a curable film since they are taught as suitable, and would have been easily selected from a limited number of options. 
A rheology modifier comprising a non-aqueous dispersion of an internally crosslinked organic polymer is not specifically mentioned. 
Onoda is directed to a coating composition including clearcoats comprising a polymer binder having reactive functional groups and a curing catalyst. The composition can comprise a rheology modifier comprising a non-aqueous dispersion of an internally crosslinked organic polymer ([0071]-[0075] Onoda). One skilled in the art would have been motivated have included the rheology modifier of Onoda in Moravek to reduce sagging and cissing when applied to a vertical surface resulting in a coating film with good appearance ([0075] Onoda). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the 
Regarding claim 2: The polymeric binder (ii) includes an acrylic polyol prepared from a monomer mixture comprising a hydroxyl functional monomer. The curing agent (b) comprises functional groups that are reactive with hydroxyl functional groups ([0072] Moravek). The composition comprises dispersed silica particles (abstract) which are defined by the present invention as a rheology modifier. Further, Onoda discloses the rheology modifier comprises the reaction of an amine and isocyanate ([0061] Onoda). 
Regarding claim 3: An epoxide functional acrylic polymer is disclosed ([0055] Moravek).
Regarding claim 4: The binder comprises an acrylic polyol or polyester polyol ([0061] – [0064]). 
Regarding claim 5: An acrylic binder comprising carbamate functional groups is disclosed ([0067] Moravek).
Regarding claim 6: Polyisocyanates and aminoplasts curing agents are disclosed ([0072] Moravek). 
Regarding claim 7: Both polymers (i) and (ii) can include active hydrogen groups on the polysiloxane resin comprise hydroxyl or carboxylic acid groups. ([0016] and [0060]). 
Regarding claim 8: The polysiloxane can comprise urethane groups ([0047]) as well as ether groups ([0040]). 
Regarding claim 9: The polysiloxane polymer is present in an amount of at least 10% by weight based on the total resin solids in the binder composition. Given that component (ii) is optional and component (b) is a curing agent used in an amount of 30-60% by weight based on the total resin solids in the film forming composition, it is clear the polysiloxane polymer is present in an amount of at least 0.5 % by weight based on the total weight of the resin solids of the curable composition.  
Regarding claims 10-11: A coated substrate comprising A) and B) is disclosed ([0006]). 
Regarding claim 12: A multicomponent composite coating comprising a basecoat that includes pigmented basecoat ([0094] [0098] [0112]) and the curable film forming composition is applied to the basecoat ([0098]) (equivalent to a first film forming composition applied to a substrate to form a colored base coat and a second transparent film forming composition applied on top of the base coat to form a clear top coat, wherein the transparent film forming composition comprises the curable film forming composition of claim 1). 
Regarding claim 13: Example 1 comprises primed substrate wherein the pigmented base is coated with the transparent coating ([0112]).
Regarding claim 14: A method of forming a composite coating on a substrate comprising (A) applying a first film forming composition to at least a portion of a substrate to form a colored based coat  ([0094] [0098] [0112]) and (B) applying a second transparent film forming composition to at least a portion of the base coated formed in step (A) ([0094]) prior to substantially curing the first film forming composition to form a clear top coat thereon, wherein the transparent film forming composition comprises the curable film forming composition of claim 1 ([0094] [0098). Specifically, Moravek teaches the two coatings can be heated to cure simultaneously ([0098]).
Regarding claim 15: Example 1 utilizes a primer layer on the substrate prior to applying the first film forming basecoat composition of step (A) wherein the first coating composition is applied directly onto the primer coating ([0112]).
Regarding claim 17: The substrate is held at a temperature for a time sufficient to substantially cure the composite coating after all coating compositions have been applied to the substrate, as demonstrated in Example 1 ([0113]). See also [0105]. 
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moravek and Onoda as applied to claim 15 above, and further in view of Eibon et al. (US 2012/0107584).
Regarding claim 16: Example 1 of Moravek utilizes primed cold roll steel panels with ED6060 electrocoat available from ACT Laboratories, although it is not known if the electrocoat is cured prior to the basecoat. 
Eibon is directed to a coating composition wherein the substrate utilized is the same in Moravek, namely cold roll steel panels with ED6060 electrocoat available from ACT Laboratories. The panels are cured prior to the basecoat applied to the primer coating. One skilled in the art would have been motivated to have cured the ED6060 electrocoat in Moravek since it is standard practice to cure the primer coating prior to addition of a basecoat utilizing electrocoated steel panels, as demonstrated by Eibon. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a cured primed electrocoat prior to applying the basecoat composition. 


Response to Arguments

Applicant's arguments filed 3/7/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 5-6 Remarks) the use of a theology modifier of the present invention allows hold out and maintaining separate and distinct layers in a wet on wet or wet on wet on wet application. Moravek is directed to curable compositions, although a rheology modifier is not mentioned. 
This rejection has been redrafted above, wherein Onoda provides motivation to include the claimed rheology modifier in the composition of Moravek. Further, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764